Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Quentin Dawan Hayes appeals the district court’s order denying his motion to compel the Government to file a Fed. R.Crim.P. 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Hayes, No. 4:10-cr-00941-RBH-2 (D.S.C. Feb. 5, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.